Order of Onondaga County Court and judgments of Syracuse City Court unanimously reversed on the law and facts, motion for directed verdict denied and new trial granted, with costs to abide the event. Memorandum: Upon the evidence adduced at the trial, we are of the opinion that the court erred in directing a verdict in plaintiff’s favor at the close of the entire case. In so doing, the court was required to take the view of the evidence most favorable to the defendants, and, from the evidence and inferences reasonably to be drawn therefrom, to determine whether under the law a verdict might be found for the defendants (Holmberg v. Donohue, 24 A D 2d 569). The test is not whether a verdict for the defendants would be set aside as contrary to the weight of the evidence, but whether by any rational process the jury could find for the defendants (Prince v. City of New York, 21 A D 2d 668). We think the evidence was sufficient to require the court to submit to the jury the question whether respondent’s acts caused the fire that consumed the property insured. (Clover Crest Stock Farm v. New York Cent. Mut. Fire Ins. Co., 189 App. Div. 548.) Since we are remitting for a new trial we take this opportunity to note that the rulings sustaining objections interposed by plaintiff to the introduction of evidence relating to his financial status prior to the fire, were erroneous. Such evidence upon the record before us, has probative force regarding the issue of defendants’ claim of motive, or lack thereof, on the charge *673of incendiarism. (Appeal from order of Onondaga County Court, affirming judgments of Syracuse City Court, in actions to recover on insurance policies.) Present — Marsh, J. P., Witmer, Gabrielli, Moule and Cardamone, JJ.